IN THE
TENTH COURT OF APPEALS
 

No. 10-98-357-CV

     BARBARA KAY BLAKE BEARD,
                                                                         Appellant
     v.

     BRAMLET FRANK BEARD,
                                                                         Appellee
 

From the 74th District Court
McLennan County, Texas
Trial Court # 97-1973-3
                                                                                                                
                                                                                                         
OPINION DENYING REHEARING
                                                                                                                

      One of the grounds raised in Barbara Beard’s motion for rehearing concerns our treatment of
her sixteenth issue.  In this issue, Barbara challenged the court’s appointment of a receiver to sell
the marital residence.  We overruled this issue as moot because, in our words, “after Barbara
perfected this appeal, the holder of the purchase money note on the residence declared a default
on the note and foreclosed on the property under the terms of the deed of trust.”  
      Barbara does not disagree with our conclusion that this issue was rendered moot by the sale
of the residence at foreclosure.  However, she advises that another lawsuit is currently pending
regarding the propriety of the foreclosure proceedings.  According to Barbara, this other litigation
directly implicates the issues of who was the lawful “holder” of the note and whether the
foreclosure was conducted in accordance with the terms of the deed of trust.  We understand her
concern to be that our language could be construed as an adjudication of the issues raised in the
litigation concerning the propriety of the foreclosure proceedings.
      Accordingly, we note that the above-quoted language from our opinion shall not be construed
as an adjudication of the propriety of the foreclosure proceedings.  With this clarification, we deny
the motion for rehearing.
 
                                                                   REX D. DAVIS
                                                                   Chief Justice

Before Chief Justice Davis
      Justice Vance and
      Justice Gray
Rehearing denied
Opinion delivered and filed June 27, 2001
Publish